EXECUTION COPY



 

FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT
BY AND AMONG
AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.,
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.,
AND
NEW YORK RECOVERY ADVISORS, LLC

Dated as of November 12, 2012

 

 

 

  



TABLE OF CONTENTS

 



    Page         1. DEFINITIONS. 1         2. APPOINTMENT. 7         3. DUTIES
OF THE ADVISOR. 7         4. AUTHORITY OF ADVISOR. 9         5. FIDUCIARY
RELATIONSHIP. 10         6. NO PARTNERSHIP OR JOINT VENTURE. 10         7. BANK
ACCOUNTS. 10         8. RECORDS; ACCESS. 10         9. LIMITATIONS ON
ACTIVITIES. 10        10. FEES. 11        11. EXPENSES. 13        12. OTHER
SERVICES. 15        13. REIMBURSEMENT TO THE ADVISOR. 15      14. OTHER
ACTIVITIES OF THE ADVISOR 15        15. THE AMERICAN REALTY CAPITAL NAME 17    
   16. TERM OF AGREEMENT 17        17. TERMINATION BY THE PARTIES 17        18.
ASSIGNMENT TO AN AFFILIATE 17        19. PAYMENTS TO AND DUTIES OF ADVISOR UPON
TERMINATION 18        20. INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE
OPERATING PARTNERSHIP AGREEMENT. 18        21. INDEMNIFICATION BY THE COMPANY
AND THE OPERATING PARTNERSHIP 18        22. INDEMNIFICATION BY ADVISOR 20





 

 

i

 

 



    Page        23.  NOTICES 20        24. MODIFICATION 21        25.
SEVERABILITY 21        26. GOVERNING LAW 21        27. ENTIRE AGREEMENT 21      
 28. NO WAIVER 21        29. PRONOUNS AND PLURALS 21        30. HEADINGS 21    
   31. EXECUTION IN COUNTERPARTS 21



 



ii

 



FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT, dated as of November 12,
2012 (this “Agreement”), is entered into among American Realty Capital New York
Recovery REIT, Inc., a Maryland corporation (the “Company”), New York Recovery
Operating Partnership, L.P., a Delaware limited partnership (the “Operating
Partnership”), and New York Recovery Advisors, LLC, a Delaware limited liability
company.

 

WITNESSETH

 

WHEREAS, the parties (i) entered into the Advisory Agreement on February 17,
2010 (the “Original Agreement”), (ii) amended and restated the Original
Agreement on April 8, 2010 (such amended and restated agreement, the “Amended
and Restated Agreement”), (iii) amended and restated the Amended and Restated
Agreement on September 2, 2010 (such amended and restated agreement, the “Second
Amended and Restated Agreement”), (iv) amended the Second Amended and Restated
Agreement on June 23, 2011 (such amendment, the “First Amendment”) and on April
13, 2012 (such amendment, the “Second Amendment”), and (v) amended and restated
the Second Amended and Restated Agreement, as amended by the First Amendment and
the Second Amendment, on August 7, 2012 (such amended and restated agreement,
the “Third Amended and Restated Agreement”); and

 

WHEREAS, the parties have agreed to make certain amendments and desire to amend
and restate the Third Amended and Restated Agreement in its entirety;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree that the Third Amended and Restated Agreement hereby is
amended and restated in its entirety to read as follows:

 

1.                  DEFINITIONS. As used in this Agreement, the following terms
have the definitions set forth below; provided, however, that in no event is
this Agreement intended to modify any substantive provision of the Articles of
Incorporation. Except as provided in Section 10(i), in the event of a conflict
between the terms of this Agreement and the terms of the Articles of
Incorporation, the terms of the Articles of Incorporation shall control.

 

“2%/25% Guidelines” has the meaning set forth in Section 13.

 

“Acquisition Expenses” has the meaning set forth in the Articles of
Incorporation.

 

“Acquisition Fee” means the fee payable to the Advisor and its Affiliates
pursuant to Section 10(a).

 

“Advisor” means New York Recovery Advisors, LLC, a Delaware limited liability
company, any successor advisor to the Company and the Operating Partnership, or
any Person to which New York Recovery Advisors, LLC or any successor advisor
subcontracts all or substantially all its functions, including but not limited
to directing or performing the day-to-day business affairs of the Company.
Notwithstanding the foregoing, a Person hired or retained by New York Recovery
Advisors, LLC to perform property management and related services for the
Company or the Operating Partnership that is not hired or retained to perform
all or substantially all the functions of New York Recovery Advisors, LLC,
including but not limited to directing or performing the day-to-day business
affairs of the Company, shall not be deemed to be an Advisor.

 



 

 

 

“Affiliate” or “Affiliated” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and (v)
any legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” “is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.

 

“Agreement” has the meaning set forth at the head of this Agreement, and such
term shall include any amendment or supplement hereto from time to time.

 

“Amended and Restated Agreement” has the meaning set forth at the head of this
Agreement.

 

“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.

 

“Asset” has the meaning set forth in the Articles of Incorporation.

 

“Asset Management Fee” means the fee payable to the Advisor and its Affiliates
pursuant to Section 10(d).

 

“Average Invested Assets” has the meaning set forth in the Articles of
Incorporation. For an equity interest owned in a Joint Venture, the calculation
of Average Invested Assets shall take into consideration the underlying Joint
Venture’s aggregate book value for the equity interest.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.

 

“Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by the Advisor, or (ii) if any of the
following events occurs: (A) the Advisor shall breach any material provision of
this Agreement, and after written notice of such breach, shall not cure such
default within 30 days or have begun action within 30 days to cure the default
which shall be completed with reasonable diligence; (B) the Advisor shall be
adjudged bankrupt or insolvent by a court of competent jurisdiction, or an order
shall be made by a court of competent jurisdiction for the appointment of a
receiver, liquidator, or trustee of the Advisor, for all or substantially all
its property by reason of the foregoing, or if a court of competent jurisdiction
approves any petition filed against the Advisor for reorganization, and such
adjudication or order shall remain in force or unstayed for a period of 30 days;
or (C) the Advisor shall institute proceedings for voluntary bankruptcy or shall
file a petition seeking reorganization under the federal bankruptcy laws, or for
relief under any law for relief of debtors, or shall consent to the appointment
of a receiver for itself or for all or substantially all its property, or shall
make a general assignment for the benefit of its creditors, or shall admit in
writing its inability to pay its debts, generally, as they become due.

 



2

 

 

“Change of Control ” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as enacted and in force on the date
hereof, whether or not the Company is then subject to such reporting
requirements; provided, however, that, without limitation, a Change of Control
shall be deemed to have occurred if: (i) any “person” (within the meaning of
Section 13(d) of the Exchange Act, as enacted and in force on the date hereof)
is or becomes the “beneficial owner” (as that term is defined in Rule 13d-3, as
enacted and in force on the date hereof, under the Exchange Act) of securities
of the Company representing 9.8% or more of the combined voting power of the
Company’s securities then outstanding; (ii) there occurs a merger, consolidation
or other reorganization of the Company which is not approved by the Board of
Directors; (iii) there occurs a sale, exchange, transfer or other disposition of
substantially all the assets of the Company to another Person, which disposition
is not approved by the Board of Directors; or (iv) there occurs a contested
proxy solicitation of the Stockholders that results in the contesting party
electing candidates to a majority of the Board of Directors’ positions next up
for election.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.

 

“Company” has the meaning set forth at the head of this Agreement.

 

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of a Property which is reasonable, customary and
competitive in light of the size, type and location of the Property.

 

“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.

 

“Contract Sales Price” means the total consideration received by the Company for
the sale of an Asset.

 

“Cost of Assets” means, with respect to all Assets in the aggregate, the
purchase price, including Acquisition Expenses, capital expenditures and other
customarily capitalized costs, but excluding Acquisition Fees.

 

“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by the Board of Directors to act as the dealer manager for an Offering.

 

“Dealer Manager Fee” means the fee from the sale of Shares in a Primary
Offering, payable to the Dealer Manager for serving as the dealer manager of
such Primary Offering.

 



3

 

 

“Director” means a director of the Company.

 

“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.

 

“Excess Amount” has the meaning set forth in Section 13.

 

“Exchange Act” has the meaning set forth in the definition of “Change of
Control”.

 

“Expense Year” has the meaning set forth in Section 13.

 

“Financing Coordination Fee” means the fee payable to the Advisor and its
Affiliates pursuant to Section 10(e).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“First Amendment” has the meaning set forth at the head of this Agreement.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Good Reason” means: (i) any failure to obtain a satisfactory agreement from any
successor to the Company or the Operating Partnership to assume and agree to
perform obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating Partnership.

 

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses. For the purpose of
computing Gross Proceeds, the purchase price of any Share for which reduced
Selling Commissions are paid to the Dealer Manager or a Soliciting Dealer (where
net proceeds to the Company are not reduced) shall be deemed to be the full
amount of the offering price per Share pursuant to the Prospectus for such
Offering without reduction.

 

“Indemnitee” has the meaning set forth in Section 21.

 

“Independent Director” has the meaning set forth in the Articles of
Incorporation.

 

“Joint Ventures” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, limited liability company member, limited partner or general
partner, which are established to acquire or hold Assets.

 

“Listing” means the listing of the Common Stock on a national securities
exchange or the trading of the Common Stock in the over-the-counter market.

 



4

 

 

“Management Agreement” means the Amended and Restated Management Agreement,
dated as of September 2, 2010, among the Company, the Operating Partnership and
New York Recovery Properties, LLC, as the same may be amended from time to time.

 

“Memorandum” means the private placement memorandum of the Company prepared in
connection with the Private Offering, as amended or supplemented to date.

 

“Mortgages ” has the meaning set forth in the Articles of Incorporation.

 

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts as revised and adopted by the North American Securities
Administrators Association on May 7, 2007, as the same may be amended from time
to time.

 

“Net Assets” has the meaning set forth in the Articles of Incorporation.

 

“Net Income” means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of the Assets.

 

“Notice” has the meaning set forth in Section 23.

  

“Offering” means any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act.

 

“Operating Partnership” has the meaning set forth at the head of this Agreement.

 

“Operating Partnership Agreement” means the Third Amended and Restated Agreement
of Limited Partnership of the Operating Partnership dated as of November 12,
2012, among the Company, New York Recovery Special Limited Partnership, LLC and
the Advisor, as the same may be amended from time to time.

 

“OP Units” means units of limited partnership interest in the Operating
Partnership.

 

“Organization and Offering Expenses” has the meaning set forth in the Articles
of Incorporation.

 

“Original Agreement” has the meaning set forth at the head of this Agreement.

 

“Oversight Fees” has the meaning set forth in Section 4.2 of the Management
Agreement.

 

“Person” has the meaning set forth in the Articles of Incorporation.

 

“Preferred Stock” means the shares of the Company’s Series A Convertible
Preferred Stock, par value $0.01 per share. Notwithstanding all references to
the Preferred Stock in this Agreement, the parties acknowledge that on November
14, 2011, the Company exercised its option to convert all the Preferred Stock
into Common Stock, such conversion was effective on December 15, 2011, and no
Preferred Stock is outstanding as of the date hereof.

 



5

 

 

“Primary Offering” means the portion of an Offering other than the Shares
offered pursuant to the Company’s distribution reinvestment plan.

 

“Private Offering” means the private offering of Preferred Stock pursuant to the
Memorandum.

 

“Property” or “Properties” has the meaning set forth in the Articles of
Incorporation.

 

“Property Disposition Fee” means the fee payable to the Advisor pursuant to
Section 10(c).

 

“Prospectus” means the same as that term is defined in Section 2(a)(10) of the
Securities Act, including a preliminary prospectus and an offering circular as
described in Rule 253 of the General Rules under the Securities Act.

 

“REIT” has the meaning set forth in the Articles of Incorporation.

 

“Sale” or “Sales” has the meaning set forth in the Articles of Incorporation.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Second Amended and Restated Agreement” has the meaning set forth at the head of
this Agreement.

 

“Second Amendment” has the meaning set forth at the head of this Agreement.

 

“Securities” has the meaning set forth in the Articles of Incorporation.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

“Selling Commission” means the fee payable to the Dealer Manager and reallowable
to Soliciting Dealers with respect to Shares sold by them in a Primary Offering.

 

“Shares” has the meaning set forth in the Articles of Incorporation.

 

“Soliciting Dealers” means broker-dealers that are members of FINRA, or that are
exempt from broker-dealer registration, and that, in either case, have executed
soliciting dealer or other agreements with the Dealer Manager to sell Shares.

 

“Sponsor” means American Realty Capital III, LLC, a Delaware limited liability
company.

 



6

 

 

“Stockholders” means the holders of record of the Shares as maintained on the
books and records of the Company or its transfer agent.

 

“Subordinated Participation Interest” means a profits interest in the Operating
Partnership designated as a Class B Unit in accordance with the terms of the
Operating Partnership Agreement.

 

“Termination Date” means the date of termination of this Agreement.

 

“Third Amended and Restated Agreement” has the meaning set forth at the head of
this Agreement.

 

“Total Operating Expenses” has the meaning set forth in the Articles of
Incorporation. The definition of “Total Operating Expenses” set forth above is
intended to encompass only those expenses which are required to be treated as
Total Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.

 

2.              APPOINTMENT. The Company and the Operating Partnership hereby
appoint the Advisor to serve as their advisor to perform the services set forth
herein on the terms and subject to the conditions set forth in this Agreement
and subject to the supervision of the Board, and the Advisor hereby accepts such
appointment.

 

3.              DUTIES OF THE ADVISOR. The Advisor will use its reasonable best
efforts to present to the Company and the Operating Partnership potential
investment opportunities and to provide a continuing and suitable investment
program consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation, By-laws and the Operating
Partnership Agreement, the Advisor, directly or indirectly, will:

 

(a)                serve as the Company’s and the Operating Partnership’s
investment and financial advisor;

 

(b)               provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
necessary for the day-to-day management of the operations of the Company and the
Operating Partnership;

 

(c)                investigate, select and, on behalf of the Company and the
Operating Partnership, engage and conduct business with and supervise the
performance of such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder (including consultants, accountants,
correspondents, lenders, technical advisors, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers, property
owners, real estate management companies, real estate operating companies,
securities investment advisors, mortgagors, the registrar and the transfer agent
and any and all agents for any of the foregoing), including Affiliates of the
Advisor and Persons acting in any other capacity deemed by the Advisor necessary
or desirable for the performance of any of the foregoing services (including
entering into contracts in the name of the Company and the Operating Partnership
with any of the foregoing);

 



7

 

 

(d)               consult with the officers and Directors of the Company and
assist the Directors in the formulation and implementation of the Company’s
financial policies, and, as necessary, furnish the Board with advice and
recommendations with respect to the making of investments consistent with the
investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company or the Operating
Partnership;

 

(e)                subject to the provisions of Section 4 (i) participate in
formulating an investment strategy and asset allocation framework; (ii) locate,
analyze and select potential investments; (iii) structure and negotiate the
terms and conditions of transactions pursuant to which acquisitions and
dispositions of investments will be made; (iv) research, identify, review and
recommend acquisitions and dispositions of investments to the Board and make
investments on behalf of the Company and the Operating Partnership in compliance
with the investment objectives and policies of the Company; (v) arrange for
financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, investments; (vi) enter into leases and service contracts
for Properties and, to the extent necessary, perform all other operational
functions for the maintenance and administration of such Properties; (vii)
actively oversee and manage investments for purposes of meeting the Company’s
investment objectives and reviewing and analyzing financial information for each
of the investments and the overall portfolio; (viii) select Joint Venture
partners, structure corresponding agreements and oversee and monitor these
relationships; (ix) oversee, supervise and evaluate Affiliated and
non-Affiliated property managers who perform services for the Company or the
Operating Partnership; (x) oversee Affiliated and non-Affiliated Persons with
whom the Advisor contracts to perform certain of the services required to be
performed under this Agreement; (xi) manage accounting and other record-keeping
functions for the Company and the Operating Partnership, including reviewing and
analyzing the capital and operating budgets for the Properties and generating an
annual budget for the Company; (xii) recommend various liquidity events to the
Board when appropriate; and (xiii) source and structure Mortgages;

 

(f)                upon request, provide the Board with periodic reports
regarding prospective investments;

 

(g)               make investments in, and dispositions of, investments within
the discretionary limits and authority as granted by the Board;

 

(h)               negotiate on behalf of the Company and the Operating
Partnership with banks or other lenders for loans to be made to the Company, the
Operating Partnership or any of their subsidiaries, and negotiate with
investment banking firms and broker-dealers on behalf of the Company, the
Operating Partnership or any of their subsidiaries, or negotiate private sales
of Shares or obtain loans for the Company, the Operating Partnership or any of
their subsidiaries, but in no event in such a manner that the Advisor shall be
acting as broker-dealer or underwriter; provided, however, that any fees and
costs payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company, the Operating Partnership
or any of their subsidiaries;

 



8

 

 

(i)                 obtain reports (which may, but are not required to, be
prepared by the Advisor or its Affiliates), where appropriate, concerning the
value of investments or contemplated investments of the Company and the
Operating Partnership;

 

(j)                 from time to time, or at any time reasonably requested by
the Board, make reports to the Board of its performance of services to the
Company and the Operating Partnership under this Agreement, including reports
with respect to potential conflicts of interest involving the Advisor or any of
its Affiliates;

 

(k)               provide the Company and the Operating Partnership with all
necessary cash management services;

 

(l)                 deliver to, or maintain on behalf of, the Company copies of
all appraisals obtained in connection with the investments in any Properties as
may be required to be obtained by the Board;

 

(m)             notify the Board of all proposed material transactions before
they are completed;

 

(n)               effect any private placement of OP Units, tenancy-in-common
(TIC) or other interests in investments as may be approved by the Board;

 

(o)               perform investor relations and Stockholder communications
functions for the Company;

 

(p)               render such services as may be reasonably determined by the
Board of Directors consistent with the terms and conditions herein;

 

(q)               maintain the Company’s accounting and other records and assist
the Company in filing all reports required to be filed by it with the SEC, the
Internal Revenue Service and other regulatory agencies; and

 

(r)                 do all things reasonably necessary to assure its ability to
render the services described in this Agreement.

 

Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, the Advisor may delegate any of the foregoing duties to any
Person so long as the Advisor or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3

 

 

4.              AUTHORITY OF ADVISOR

 

(a)                Pursuant to the terms of this Agreement (including the
restrictions included in this Section 4 and in Section 9), and subject to the
continuing and exclusive authority of the Board over the supervision of the
Company, the Company, acting on the authority of the Board of Directors, hereby
delegates to the Advisor the authority to perform the services described in
Section 3.

 



9

 

 

(b)               Notwithstanding anything herein to the contrary, all
investments will require the prior approval of the Board, any particular
Directors specified by the Board or any committee of the Board specified by the
Board, as the case may be.

 

(c)                If a transaction requires approval by the Independent
Directors, the Advisor will deliver to the Independent Directors all documents
and other information reasonably required by them to evaluate properly the
proposed transaction.

 

(d)               The Board may, at any time upon the giving of Notice to the
Advisor, modify or revoke the authority set forth in this Section 4; provided,
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company or the Operating Partnership prior to the date
of receipt by the Advisor of such notification.

 

5.              FIDUCIARY RELATIONSHIP. The Advisor, as a result of its
relationship with the Company and the Operating Partnership pursuant to this
Agreement, has a fiduciary responsibility and duty to the Company, the
Stockholders and the partners in the Operating Partnership.

 

6.              NO PARTNERSHIP OR JOINT VENTURE. Except as provided in Section
10(h), the parties to this Agreement are not partners or joint venturers with
each other and nothing herein shall be construed to make them partners or joint
venturers or impose any liability as such on either of them.

 

7.              BANK ACCOUNTS. The Advisor may establish and maintain one or
more bank accounts in the name of the Company or the Operating Partnership and
may collect and deposit into any such account or accounts, and disburse from any
such account or accounts any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve; provided,
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company.

 

8.              RECORDS; ACCESS. The Advisor shall maintain appropriate records
of all its activities hereunder and make such records available for inspection
by the Directors and by counsel, auditors and authorized agents of the Company,
at any time and from time to time. The Advisor shall at all reasonable times
have access to the books and records of the Company and the Operating
Partnership.

 

9.              LIMITATIONS ON ACTIVITIES. Notwithstanding anything herein to
the contrary, the Advisor shall refrain from taking any action which, in its
sole judgment, or in the sole judgment of the Company, made in good faith, would
(a) adversely affect the status of the Company as a REIT, unless the Board has
determined that REIT qualification is not in the best interests of the Company
and its Stockholders, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, the Operating Partnership or the Shares, or otherwise not be
permitted by the Articles of Incorporation or By-laws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.

 



10

 

 

10.           FEES

 

(a)                Acquisition Fee. The Company shall pay an Acquisition Fee to
the Advisor and its Affiliates as compensation for the review and evaluation of
potential investments in Assets. If the Advisor is terminated without Cause
pursuant to Section 17, the Advisor or its Affiliates shall be entitled to an
Acquisition Fee for any Asset acquired after the Termination Date for which a
contract to acquire such Asset had been entered into at or prior to the
Termination Date. The total Acquisition Fee payable to the Advisor or its
Affiliates shall equal one percent (1.0%) of the Contract Purchase Price of each
Asset acquired. The purchase price allocable for an Asset held through a Joint
Venture shall equal the product of (i) the Contract Purchase Price of the Asset
and (ii) the direct or indirect ownership percentage in the Joint Venture held
directly or indirectly by the Company or the Operating Partnership. For purposes
of this section, “ownership percentage” shall be the percentage of capital
stock, membership interests, partnership interests or other equity interests
held by the Company or the Operating Partnership, without regard to
classification of such equity interests. The Company shall pay to the Advisor or
its Affiliates the Acquisition Fee promptly upon the closing of the purchase of
the Asset. In addition, if during the period ending two years after the close of
the initial Offering, the Company sells an Asset and then reinvests in other
Assets, the Company will pay to the Advisor or its Affiliates one percent (1.0%)
of the Contract Purchase Price.

 

(b)               Limitation on Total Acquisition Fees, Financing Coordination
Fees and Acquisition Expenses. The total of all “Acquisition Fees” (as defined
in the Articles of Incorporation), Financing Coordination Fees and Acquisition
Expenses payable in connection with any investment or any reinvestment shall be
reasonable and shall not exceed an amount equal to four and one-half percent
(4.5%) of the Contract Purchase Price of the Asset; provided, however, that a
majority of the Directors (including a majority of the Independent Directors)
not otherwise interested in the transaction may approve fees and expenses in
excess of this limit if they determine the transaction to be commercially
competitive, fair and reasonable to the Company.

 

(c)                Property Disposition Fee. In connection with a Sale of one or
more Properties in which the Advisor provides a substantial amount of services,
as determined by the Independent Directors, the Company shall pay to the Advisor
a Property Disposition Fee up to the lesser of (i) two percent (2.0%) of the
Contract Sales Price of such Property and (ii) one-half (½) of the Competitive
Real Estate Commission paid if a non-Affiliate is also involved; provided,
however, that in no event may the Property Disposition Fee, when added to all
other real estate commissions paid to non-affiliates of the Advisor in
connection with such Sale, exceed the lesser of six percent (6.0%) of the
Contract Sales Price and a Competitive Real Estate Commission.

 



11

 

 

(d)            Asset Management Fee. The Company shall pay an Asset Management
Fee to the Advisor and its Affiliates as compensation for services rendered in
connection with the management of the Company’s Assets up to and including June
30, 2012 in an amount equal to 0.75% per annum of the Cost of Assets plus costs
and expenses incurred by the Advisor or any Affiliate of the Advisor in
providing asset management services; provided, however, that the Asset
Management Fee shall be reduced by any amounts payable to New York Recovery
Properties, LLC under Section 4.2 of the Management Agreement (the “Oversight
Fees”), such that the aggregate of the Asset Management Fee and the Oversight
Fees does not exceed 0.75% per annum of the Cost of Assets plus costs and
expenses incurred by the Advisor or any Affiliate of the Advisor in providing
asset management services. The Asset Management Fee will be payable in monthly
installments on the first business day of each month in the amount of 0.0625% of
the Cost of Assets as of such date, subject to the proviso set forth above in
this Section 10(d).

 

(e)             Financing Coordination Fee. The Company shall pay a Financing
Coordination Fee to the Advisor and its Affiliates for services provided in
connection with the origination or refinancing of Mortgages the Company obtains,
the proceeds of which are used to acquire Assets, or that are assumed directly
or indirectly, in connection with the acquisition of Assets, in an amount equal
to 0.75% of the amount made available and/or outstanding under any such
Mortgage, including any assumed Mortgage. The Advisor may reallow some of or all
this Financing Coordination Fee to reimburse third parties with whom it may
subcontract to procure any such Mortgage.

 

(f)             Payment of Fees. In connection with the Acquisition Fee,
Property Disposition Fee and Financing Coordination Fee, the Company shall pay
such fees to the Advisor or its assignees in cash, in Shares, or a combination
of both, the form of payment to be determined in the sole discretion of the
Advisor. The Asset Management Fee shall be payable, at the discretion of the
Board of Directors, up to and including June 30, 2012, in cash, Shares or grants
of restricted Shares, or any combination thereof. For the purposes of the
payment of any fees in Shares, (i) if at the applicable time an Offering is
underway, each Share shall be valued at the per-share offering price of the
Shares in such Offering minus the maximum Selling Commissions and Dealer Manager
Fee allowed in such Offering; and (ii) at all other times, each Share shall be
valued by the Board in good faith (A) at the estimated value thereof, calculated
in accordance with the provisions of NASD Rule 2340(c)(1) (or any successor or
similar FINRA rule), or (B) if no such rule shall then exist, at the fair market
value thereof; provided, however, that in the case of Asset Management Fees
payable in grants of restricted Shares, each Share shall be valued in accordance
with the provisions of the equity incentive plan of the Company pursuant to
which such grants are to be made.

 

(g)            Exclusion of Certain Transactions.

 

(i)                 If the Company or the Operating Partnership shall propose to
enter into any transaction in which the Advisor or any Affiliate thereof has a
direct or indirect interest, then such transaction shall be approved by a
majority of the Board (including a majority of the Independent Directors) not
otherwise interested in such transaction as fair and reasonable to the Company
and on terms and conditions not less favorable to the Company than those
available from unaffiliated third parties.

 



12

 

  

(ii)               Neither the Company nor the Operating Partnership shall make
loans to the Advisor or any Affiliate thereof except Mortgages pursuant to
Section 9.3(iii) of the Articles of Incorporation (or any successor provision)
or loans to wholly owned subsidiaries of the Company. Neither the Advisor nor
any Affiliate thereof shall make loans to the Company or the Operating
Partnership, or to Joint Ventures, unless approved by a majority of the
Directors (including a majority of the Independent Directors) not otherwise
interested in such transaction as fair, competitive, and commercially
reasonable, and no less favorable to the Company or Operating Partnership, as
applicable, than comparable loans between unaffiliated parties.

 

(iii)             The Company and the Operating Partnership may enter into Joint
Ventures with the Advisor or its Affiliates, provided that (a) a majority of
Directors (including a majority of Independent Directors) not otherwise
interested in the transaction approves the transaction as being fair and
reasonable to the Company or Operating Partnership, as applicable, and (b) the
investment by the Company or Operating Partnership, as applicable, is on
substantially the same terms as those received by other joint venturers.

 

(iv)             If the Board elects to internalize any management services
provided by the Advisor, neither the Company nor the Operating Partnership shall
pay any compensation or other remuneration to the Advisor or its Affiliates in
connection with such internalization of management services.

 

(h)            Subordinated Participation Interests. The Company shall cause the
Operating Partnership to periodically issue Subordinated Participation Interests
in the Operating Partnership to the Advisor and its Affiliates, pursuant to the
terms and conditions contained in the Operating Partnership Agreement, in
connection with the Advisor’s (or its Affiliates’) management of the Company’s
Assets commencing on July 1, 2012.

 

(i)              Waiver of Certain Fees Under Articles of Incorporation.
Notwithstanding anything to the contrary in the first paragraph of Section 1 or
in Section 20, the Advisor hereby waives the following fees: (i) the
subordinated incentive listing fee provided for in Section 8.7 of the Articles
of Incorporation; (ii) the subordinated participation in net sales proceeds
provided for in Section 8.8 of the Articles of Incorporation; and (iii) the
subordinated termination fee provided for in Section 8.9 of the Articles of
Incorporation.

 

11.           EXPENSES

 

(a)              In addition to the compensation paid to the Advisor pursuant to
Section 10, the Company or the Operating Partnership shall pay directly or
reimburse the Advisor for all the expenses paid or incurred by the Advisor or
its Affiliates in connection with the services it provides to the Company and
the Operating Partnership pursuant to this Agreement, including the following:

 



13

 

 



(i)                 Organization and Offering Expenses and expenses related to
the Private Offering, including (A) third-party due diligence fees related to
the Primary Offering of up to one-half percent (0.5%) of the Gross Proceeds
raised in all Primary Offerings, and (B) third-party due diligence fees related
to the Private Offering of up to one-half percent (0.5%) of the Gross Proceeds
raised in the Private Offering, in each case as set forth in detailed and
itemized invoices; provided, however, that the Company will not reimburse the
Advisor to the extent that such reimbursement would cause (A) the total amount
of Organization and Offering Expenses paid by the Company and the Operating
Partnership to exceed one and one-half percent (1.5%) of the Gross Proceeds
raised in all Primary Offerings, or (B) the total amount of the expenses related
to the Private Offering to exceed one and one-half percent (1.5%) of the Gross
Proceeds raised in the Private Offering;

 

(ii)               Acquisition Expenses incurred in connection with the
selection and acquisition of Assets, subject to the aggregate four and one-half
percent (4.5%) cap on Acquisition Fees, Financing Coordination Fees and
Acquisition Expenses set forth in Section 10(b);

 

(iii)             the actual cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor;

 

(iv)             interest and other costs for loans, including discounts, points
and other similar fees;

 

(v)               taxes and assessments on income of the Company or Assets;

 

(vi)             costs associated with insurance required in connection with the
business of the Company or by the Board;

 

(vii)           expenses of managing and operating Assets owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;

 

(viii)         all expenses in connection with payments to the Directors for
attending meetings of the Board and Stockholders;

 

(ix)             expenses associated with a Listing, if applicable, or with the
issuance and distribution of Shares, such as selling commissions and fees,
advertising expenses, taxes, legal and accounting fees, listing and registration
fees;

 

(x)               expenses connected with payments of Distributions;

 

(xi)             expenses of organizing, revising, amending, converting,
modifying or terminating the Company, the Operating Partnership or any
subsidiary thereof or the Articles of Incorporation, By-laws or governing
documents of the Operating Partnership or any subsidiary of the Company or the
Operating Partnership;

 

(xii)           expenses of maintaining communications with Stockholders,
including the cost of preparation, printing, and mailing of annual reports and
other Stockholder reports, proxy statements and other reports required by
governmental entities;

 



14

 

  

(xiii)         administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided, however, that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee; and

 

(xiv)         audit, accounting and legal fees.

 

(b)             Expenses incurred by the Advisor on behalf of the Company and
the Operating Partnership and payable pursuant to this Section 11 shall be
reimbursed no less than monthly to the Advisor.

 

12.            OTHER SERVICES. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company and the
Operating Partnership other than those set forth in Section 3

 

, such services shall be separately compensated at such customary rates and in
such customary amounts as are agreed upon by the Advisor and the Board,
including a majority of the Independent Directors, subject to the limitations
contained in the Articles of Incorporation, and shall not be deemed to be
services pursuant to the terms of this Agreement.

 

13.            REIMBURSEMENT TO THE ADVISOR. The Company shall not reimburse the
Advisor at the end of any fiscal quarter in which Total Operating Expenses
incurred by the Advisor for the four consecutive fiscal quarters then ended (the
“Expense Year”) exceed (the “Excess Amount”) the greater of two percent (2%) of
Average Invested Assets or twenty-five percent (25%) of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company or, at the option of the Company,
subtracted from the Total Operating Expenses reimbursed during the subsequent
fiscal quarter. If there is an Excess Amount in any Expense Year and the
Independent Directors determine that such excess was justified based on unusual
and nonrecurring factors which they deem sufficient, then the Excess Amount may
be carried over and included in Total Operating Expenses in subsequent Expense
Years and reimbursed to the Advisor in one or more of such years; provided, that
there shall be sent to the Stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Directors considered
in determining that such excess expenses were justified. Such determination
shall be reflected in the minutes of the meetings of the Board. All figures used
in the foregoing computation shall be determined in accordance with GAAP applied
on a consistent basis.

 

14.              OTHER ACTIVITIES OF THE ADVISOR. Except as set forth in this
Section 14, nothing herein contained shall prevent the Advisor or any of its
Affiliates from engaging in or earning fees from other activities, including the
rendering of advice to other Persons (including other REITs) and the management
of other programs advised, sponsored or organized by the Sponsor or its
Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, member, partner, employee or stockholder of the Advisor or
any of its Affiliates to engage in or earn fees from any other business or to
render services of any kind to any other Person and earn fees for rendering such
services; provided, however, that the Advisor must devote sufficient resources
to the Company’s business to discharge its obligations to the Company under this
Agreement. The Advisor may, with respect to any investment in which the Company
is a participant, also render advice and service to each and every other
participant therein, and earn fees for rendering such advice and service.
Specifically, it is contemplated that the Company may enter into Joint Ventures
or other similar co-investment arrangements with certain Persons, and pursuant
to the agreements governing such Joint Ventures or arrangements, the Advisor may
be engaged to provide advice and service to such Persons, in which case the
Advisor will earn fees for rendering such advice and service.



15

 

  

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor’s obligations to the
Company and its obligations to or its interest in any other Person. Before the
Advisor may take advantage of an investment opportunity for its own account or
recommend it to others, the Advisor is obligated to present such opportunity to
the Company if (a) such opportunity is compatible with the Company’s investment
objectives and policies, (b) such opportunity is of a character which could be
taken by the Company, and (c) the Company has the financial resources to take
advantage of such opportunity.

 

If an investment opportunity becomes available that is suitable for both the
Company and a public or private entity with which the Advisor or its Affiliates
are affiliated for which both entities have sufficient uninvested funds, and the
requirements of the preceding paragraph have been satisfied, then the entity
that has had the longest period of time elapse since it was offered an
investment opportunity will first be offered the investment opportunity. An
investment opportunity will not be considered suitable for an entity if the
2%/25% Guidelines could not be satisfied if the entity were to make the
investment. In determining whether or not an investment opportunity is suitable
for more than one entity, the Board and the Advisor will examine such factors,
among others, as the cash requirements of each entity, the effect of the
acquisition both on diversification of each entity’s investments by type of
property and geographic area and on diversification of the tenants of its
properties, the policy of each entity relating to leverage of properties, the
anticipated cash flow of each entity, the income tax effects of the purchase to
each entity, the size of the investment and the amount of funds available to
each program and the length of time such funds have been available for
investment. If a subsequent development, such as a delay in the closing of the
acquisition of such investment or a delay in the construction of a property,
causes any such investment, in the opinion of the Board and the Advisor, to be
more appropriate for an entity other than the entity that committed to make the
investment, the Advisor may determine that the other entity affiliated with the
Advisor or its Affiliates will make the investment. It shall be the duty of the
Board, including the Independent Directors, to ensure that the method used by
the Advisor for the allocation of the acquisition of investments by two or more
affiliated programs seeking to acquire similar types of Assets is applied fairly
to the Company.

 



16

 

 

15.              THE AMERICAN REALTY CAPITAL NAME. The Advisor and its
Affiliates have or may have a proprietary interest in the names “American Realty
Capital,” “ARC” and “AR Capital.” The Advisor hereby grants to the Company, to
the extent of any proprietary interest the Advisor may have in any of the names
“American Realty Capital,” “ARC” and “AR Capital,” a non-transferable,
non-assignable, non-exclusive, royalty-free right and license to use the names
“American Realty Capital,” “ARC” and “AR Capital” during the term of this
Agreement. The Company agrees that the Advisor and its Affiliates will have the
right to approve of any use by the Company of the names “American Realty
Capital,” “ARC” and “AR Capital,” such approval not to be unreasonably withheld
or delayed. Accordingly, and in recognition of this right, if at any time the
Company ceases to retain the Advisor or one of its Affiliates to perform
advisory services for the Company, the Company will promptly after receipt of
written request from the Advisor, cease to conduct business under or use the
names “American Realty Capital,” “ARC” and “AR Capital” or any derivative
thereof and the Company shall change its name and the names of any of its
subsidiaries to a name that does not contain the names “American Realty
Capital,” “ARC” and “AR Capital” or any other word or words that might, in the
reasonable discretion of the Advisor, be susceptible of indication of some form
of relationship between the Company and the Advisor or any its Affiliates. At
such time, the Company also will make any changes to any trademarks,
servicemarks or other marks necessary to remove any references to the words
“American Realty Capital,” “ARC” and “AR Capital.” Consistent with the
foregoing, it is specifically recognized that the Advisor or one or more of its
Affiliates has in the past and may in the future organize, sponsor or otherwise
permit to exist other investment vehicles (including vehicles for investment in
real estate) and financial and service organizations having any of the names
“American Realty Capital,” “ARC” and “AR Capital” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company. Neither the Advisor nor any of its Affiliates makes any
representation or warranty, express or implied, with respect to the names
“American Realty Capital,” “ARC” and “AR Capital” licensed hereunder or the use
thereof (including without limitation as to whether the use of the names
“American Realty Capital,” “ARC” and “AR Capital” will be free from infringement
of the intellectual property rights of third parties). Notwithstanding the
preceding, the Advisor represents and warrants that it is not aware of any
pending claims or litigation or of any claims threatened in writing regarding
the use or ownership of the names “American Realty Capital,” “ARC” and “AR
Capital.”

 



16.              TERM OF AGREEMENT. This Agreement shall continue in force for a
period of one year from the date hereof and thereafter may be renewed for an
unlimited number of successive one-year periods upon mutual consent of the
parties.

 

17.              TERMINATION BY THE PARTIES. This Agreement may be terminated
upon 60 days’ written notice (a) by the Independent Directors or the Advisor,
without Cause and without penalty, (b) by the Advisor for Good Reason, or (c) by
the Advisor upon a Change of Control; provided, that termination of this
Agreement with Cause shall be upon 45 days’ written notice. The provisions of
Sections 19 through 31 of this Agreement shall survive termination of this
Agreement.

 

18.              ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by
the Advisor to an Affiliate with the approval of a majority of the Directors
(including a majority of the Independent Directors). The Advisor may assign any
rights to receive fees or other payments under this Agreement to any Person
without obtaining the approval of the Directors. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a Person which is a successor to all the assets, rights and
obligations of the Company or the Operating Partnership, in which case such
successor Person shall be bound hereunder and by the terms of said assignment in
the same manner as the Company or the Operating Partnership, as applicable, is
bound by this Agreement.

 



17

 

  

19.              PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION

 

(a)             Amounts Owed. After the Termination Date, the Advisor shall be
entitled to receive from the Company or the Operating Partnership within 30 days
after the effective date of such termination all amounts then accrued and owing
to the Advisor, including all its interest in the Company’s income, losses,
distributions and capital by payment of an amount equal to the then-present fair
market value of the Advisor’s interest, subject to the 2%/25% Guidelines to the
extent applicable.

 

(b)            Advisor’s Duties. The Advisor shall promptly upon termination of
this Agreement:

 

(i)                 pay over to the Company and the Operating Partnership all
money collected and held for the account of the Company and the Operating
Partnership pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;

 

(ii)               deliver to the Board a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;

 

(iii)             deliver to the Board all assets, including all Assets, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and

 

(iv)             cooperate with the Company and Board in making an orderly
transition of the advisory function.

 

20.           INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING
PARTNERSHIP AGREEMENT. Except as provided in Section 10(i), to the extent that
the Articles of Incorporation or the Operating Partnership Agreement imposes
obligations or restrictions on the Advisor or grants the Advisor any rights
which are not set forth in this Agreement, the Advisor shall abide by such
obligations or restrictions and such rights shall inure to the benefit of the
Advisor with the same force and effect as if they were set forth herein.

 

21.           INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP

 

(a)                The Company and the Operating Partnership shall indemnify and
hold harmless the Advisor and its Affiliates, as well as their respective
officers, directors, equity holders, members, partners, stockholders, other
equity holders and employees (collectively, the “Indemnitees,” and each, an
“Indemnitee”), from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, and to the
extent that such indemnification would not be inconsistent with the laws of the
State of New York, the Articles of Incorporation or the provisions of Section
II.G of the NASAA REIT Guidelines. Notwithstanding the foregoing, the Company
and the Operating Partnership shall not provide for indemnification of an
Indemnitee for any loss or liability suffered by such Indemnitee, nor shall they
provide that an Indemnitee be held harmless for any loss or liability suffered
by the Company and the Operating Partnership, unless all the following
conditions are met:

 



18

 

  

(i)                 the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interest of
the Company and the Operating Partnership;

 

(ii)               the Indemnitee was acting on behalf of, or performing
services for, the Company or the Operating Partnership;

 

(iii)             such liability or loss was not the result of negligence or
misconduct by the Indemnitee; and

 

(iv)             such indemnification or agreement to hold harmless is
recoverable only out of the Company’s Net Assets and not from the Stockholders.

 

(b)               Notwithstanding the foregoing, an Indemnitee shall not be
indemnified by the Company or the Operating Partnership for any loss, liability
or expense arising from or out of an alleged violation of federal or state
securities laws by such Indemnitee unless one or more of the following
conditions are met:

 

(i)                 there has been a successful adjudication on the merits of
each count involving alleged securities law violations as to the Indemnitee;

 

(ii)               such claims have been dismissed with prejudice on the merits
by a court of competent jurisdiction as to the Indemnitee; or

 

(iii)             a court of competent jurisdiction approves a settlement of the
claims against the Indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the SEC and of the published
position of any state securities regulatory authority in which Securities were
offered or sold as to indemnification for violation of securities laws.

 

(c)             The Company or the Operating Partnership may pay or reimburse
reasonable legal expenses and other costs incurred by an Indemnitee in advance
of final disposition of a proceeding only if: (i) the proceeding relates to acts
or omissions with respect to the performance of duties or services on behalf of
the Company or the Operating Partnership; (ii) the Indemnitee provides the
Company or the Operating Partnership with a written affirmation of the
Indenmitee’s good faith belief that the Indemnitee has met the standard of
conduct necessary for indemnification by the Company or the Operating
Partnership as authorized by this Section 21; (iii) the proceeding was initiated
by a third party who is not a Stockholder or, if by a Stockholder acting in his
or her capacity as such, a court of competent jurisdiction approves such
advancement; and (iv) the Indemnitee provides the Company or the Operating
Partnership with a written undertaking to repay the amount paid or reimbursed by
the Company or the Operating Partnership, together with the applicable legal
rate of interest, if it is ultimately determined that the Indemnitee did not
comply with the requisite standard of conduct.

 



19

 

  

22.              INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and
hold harmless the Company and the Operating Partnership from contract or other
liability, claims, damages, taxes or losses and related expenses, including
reasonable attorneys’ fees, to the extent that such liability, claims, damages,
taxes or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Advisor’s bad faith, fraud, willful misfeasance,
intentional misconduct, gross negligence or reckless disregard of its duties;
provided, however, that the Advisor shall not be held responsible for any action
of the Board in following or declining to follow any advice or recommendation
given by the Advisor.

 

23.              NOTICES. Any notice, report or other communication (each a
“Notice”) required or permitted to be given hereunder shall be in writing unless
some other method of giving such Notice is required by the Articles of
Incorporation or By-laws, and shall be given by being delivered by hand, by
courier or overnight carrier or by registered or certified mail to the addresses
set forth below:

 

To the Company:                                                 American Realty
Capital New York Recovery REIT, Inc.
405 Park Avenue
New York, New York 10022

Attention: Nicholas S. Schorsch,

                   Chief Executive Officer

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Attention: James P. Gerkis, Esq.

 

To the Operating Partnership:                           New York Recovery
Operating Partnership, L.P.
405 Park Avenue
New York, New York 10022
Attention: Nicholas S. Schorsch

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Attention: James P. Gerkis, Esq.

 

To the Advisor:                                                    New York
Recovery Advisors, LLC
405 Park Avenue
New York, New York 10022
Attention: Nicholas S. Schorsch

 

with a copy to:

 

Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
Attention: James P. Gerkis, Esq.

 



20

 

  

Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 23.

 

24.              MODIFICATION. This Agreement shall not be amended,
supplemented, terminated, or discharged, in whole or in part, except by an
instrument in writing signed by the parties hereto, or their respective
successors or assignees.

 

25.              SEVERABILITY. The provisions of this Agreement are independent
of and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26.              GOVERNING LAW. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of New York
as at the time in effect, without regard to the principles of conflicts of laws
thereof.

 

27.              ENTIRE AGREEMENT. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 

28.              NO WAIVER. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

29.              PRONOUNS AND PLURALS. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

 

30.              HEADINGS. The titles of sections and subsections contained in
this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

 

31.              EXECUTION IN COUNTERPARTS. This Agreement may be executed
(including by facsimile, PDF or other electronic transmission) with counterpart
signature pages or in any number of counterparts, each of which shall be deemed
to be an original as against any party whose signature appears thereon, and all
of which shall together constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 

21

 

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMERICAN REALTY CAPITAL NEW YORK RECOVERY REIT, INC.

 

By: /s/ Nicholas S. Schorsch

Name: Nicholas S. Schorsch
Title: Chief Executive Officer

 

 

NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.

 

By: American Realty Capital New York Recovery REIT, Inc.

 

its General Partner

 

By: /s/ Nicholas S. Schorsch

Name: Nicholas S. Schorsch
Title: Chief Executive Officer

 

 

NEW YORK RECOVERY ADVISORS, LLC

 

By: New York Recovery Special Limited Partnership, LLC

 

its Member

 

By: American Realty Capital III, LLC

 

its Managing Member

 

By: /s/ Nicholas S. Schorsch
Name: Nicholas S. Schorsch
Title: Authorized Signatory

 

22

 



